Citation Nr: 0711116	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2002 
rating decision of the VA Chicago, Illinois Regional Office 
(RO) that denied service connection for a back disability.

The Board notes that in the substantive appeal received in 
December 2002, the veteran raised the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service connected disability.  As well, in a statement 
dated in April 2002, the veteran appears to seek service 
connection for blackouts and/or seizures.  However, neither 
of these matters has been developed for appellate review and 
they are referred to the RO for appropriate consideration.

This case was remanded by a decision of the Board dated in 
August 2004.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran contends that he developed a low back disorder as 
the result of an assault in service and has continued to have 
residuals of such for which service connection should be 
granted.  

Review of the record discloses that pursuant to Board remand 
of August 2004, the veteran was scheduled for a VA 
examination in February 2006.  Documentation of record 
indicates that the examination was cancelled because he 
failed to report and did not provide a reason for his failure 
to appear.  

However, in a statement dated and received in January 2007, 
the veteran stated that he notified the RO that he could not 
attend the VA examination in February 2006 because adverse 
weather conditions prevented him from traveling.  He related 
that he was told by RO personnel that the appointment would 
be rescheduled, but said that he had heard nothing to date.  
The veteran requested that the back examination be 
rescheduled.  In the Informal Hearing Presentation dated in 
March 2007, the accredited representative stated that the 
record as it stands is inadequate to render a fully informed 
decision on the issue on appeal.  The Board agrees that a 
spine examination would be helpful before disposition of the 
issue on appeal.  Under the circumstances, the Board finds 
that good cause is shown for the appellant's failure to 
appear for examination in February 2006 and that it should be 
rescheduled.  

As well, there is no indication in the record that the 
veteran had prior notice of the consequences of refusing to 
submit to an examination.  The Board will therefore remand in 
order for the veteran to be notified of the provisions of 38 
C.F.R. § 3.655(b), and to afford him another opportunity to 
be examined.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in the appellant's January 2007 correspondence, 
he indicated that he had lately received treatment for his 
back at the Freeport and Rockford Illinois VA facilities.  
The veteran requested that VA clinical records dating from 
March 2006 be retrieved in support of the claim.  Therefore, 
as VA has notice of the existence of outstanding VA records, 
they must be obtained and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  This includes advising 
the appellant to submit any evidence in 
support of the claim that is in his 
possession.

2.  All VA clinical records dating from 
March 2006 to the present should be 
retrieved from the Freeport and 
Rockford, Illinois VA facilities and 
associated with the claims folder.  

3. After a reasonable period of time 
for receipt of additional information 
requested above, the veteran should be 
scheduled for a VA orthopedic 
examination, to determine whether or 
not current a back disability is 
reasonably related to service.  The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.  
The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
claimed back disability.  Following 
review of the record and physical 
examination, the examiner should 
provide an opinion as to whether it is 
as least as likely as not that the 
veteran's back disorder is related to 
service, or is more likely of post 
service onset.  

The examiner should provide thorough 
rationale for the opinion expressed in 
the clinical report.

4.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examination, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

5.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



